Citation Nr: 0519140	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-49 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased initial rating for status post 
right knee acute rupture of the anterior cruciate ligament, 
currently assigned a 20 percent rating, with a separate 10 
percent rating assigned for traumatic arthritis of the right 
knee.

Entitlement to an increased initial rating for scars as a 
residual of surgery on the right knee, currently assigned a 
10 percent rating.

Entitlement to an increased initial rating for status post 
left knee trauma with laceration, currently assigned a 10 
percent rating.

Entitlement to an increased initial rating of residuals of 
the removal of a ganglion cyst of the right wrist, currently 
assigned a 10 percent rating.

Entitlement to a compensable initial rating for a disorder of 
the right testicle, identified as orchialgia.

Entitlement to an increased initial rating for residuals of a 
shell fragment wound of the left upper arm (Muscle Group V), 
currently evaluated as 10 percent disabling.

Entitlement to a compensable initial rating for bilateral 
hearing loss, prior to May 1, 2003, and a rating in excess of 
10 percent effective May 1, 2003.

Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS), currently evaluated as 30 percent 
disabling.

Entitlement to an increased initial rating for hypertension, 
currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

Entitlement to service connection for headaches and motion 
sickness, claimed as secondary to a service connected head 
laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1976 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and May 1996 decisions by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  The decisions granted service 
connection to the disorders currently at issue.  The veteran 
subsequently perfected his appeal with regard to the initial 
disability ratings assigned for each disorder.

A December 1997 rating decision increased the veteran's 
disability rating for his right knee disorder from 10 percent 
to 20 percent.  The disability rating for his shell fragment 
wound of the left upper arm was increased to 10 percent.  The 
disability rating for his IBS was increased from 10 percent 
to 30 percent.  The veteran maintained his disagreement with 
regard to his disability ratings.

The claim was subsequently transferred to the jurisdiction of 
the Atlanta, Georgia RO.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
September 2000.  The Board remanded the claim in March 2001.

A November 2004 rating decision granted a separate rating of 
10 percent for traumatic arthritis of the right knee and 
continued the 20 percent rating otherwise assigned for the 
right knee disorder.  The November 2004 rating decision also 
granted an increased rating of 10 percent for bilateral 
hearing loss, effective May 1, 2003.

The Board notes that the veteran, through his representative 
in an April 2005 statement, has expressed his disagreement 
with the issues of entitlement to an increased initial rating 
for bilateral tinnitus and entitlement to service connection 
for headaches and motion sickness, secondary to a head 
laceration.  The veteran has not, to date, been sent a 
statement of the case with regard to such issues.  In light 
of the present procedural posture of these claims, the Board 
is obligated to remand them for proper development, to 
include issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, these 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that the status post right 
knee acute rupture of the anterior cruciate ligament is 
productive of severe impairment of the right knee.

3.  At the September 2000 hearing before a Veterans Law Judge 
held at the RO the veteran requested a disability rating of 
30 percent for his right knee disorder.

4.  The evidence of record does not reasonably show that the 
arthritic impairment of the right knee is productive of 
compensable limitation of motion.

5.  The evidence of record reasonably shows that the 
veteran's left knee disorder is productive of slight 
impairment of the left knee, with a painful scar, but no 
diagnosis of degenerative joint disease.

6.  The evidence of record does not reasonably show that 
residuals of the removal of a ganglion cyst of the right 
wrist are productive of more than mild paralysis of the right 
wrist.

7.  The evidence of record reasonably shows that the 
veteran's right testicle disorder is productive of a constant 
aching pain, with increased pain on exertion resulting in 
functional impairment, most closely analogous to a muscle 
hernia.

8.  The evidence of record does not reasonably show that the 
veteran's muscle injury of the left upper arm is productive 
of indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the right upper arm.

9.  Prior to May 1, 2003, the veteran's service connected 
bilateral hearing loss was manifested by Level II hearing 
loss bilaterally.

10.  As of May 1, 2003, the veteran's bilateral hearing loss 
was manifested by Level IV hearing loss bilaterally.

11.  The veteran is currently in receipt of the maximum 
rating available under the applicable schedular criteria for 
irritable bowel syndrome.

12.  Although the veteran takes medication for his 
hypertension, there have been no diastolic readings of 110 or 
more and no systolic readings of 200 or more, and he does not 
experience definite symptoms as a result of his hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for status post 
right knee acute rupture of the anterior cruciate ligament 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

2.  Degenerative joint disease of the right knee is not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2004).

3.  Scars as a residual of surgery on the right knee are not 
more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).

4.  The criteria for a 10 percent rating for a trauma of the 
left knee are met, with a separate rating of 10 percent and 
no more for a scar of the left knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2004).

5.  Residuals of the removal of a ganglion cyst of the right 
wrist are not more than 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8715, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2004).

6.  The criteria for a rating of 10 percent for a disorder of 
the right testicle, diagnosed as orchialgia, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7338, 4.115b, Diagnostic Code 7525 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left upper arm 
(Muscle Group V) have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5305 (2004).

8.  The criteria for a compensable evaluation prior to May 1, 
2003 and a rating in excess of 10 percent effective May 1, 
2003 for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
Diagnostic Code 6100 (effective prior to June 10, 1999); 38 
C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100 (2004).

9.  Irritable bowel syndrome is not more than 30 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 U.S.C.A. §38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2004).

10.  Hypertension is not more than 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 
and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in April 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter specifically advised the veteran 
to "send us the evidence we need as soon as possible."  The 
SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
Board notes that the schedular criteria have been amended 
with regard to several of the veteran's pending claims.  He 
has been provided with copies of the applicable new criteria.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He appeared before a 
hearing officer in November 1996 and the undersigned Veterans 
Law Judge in September 2000 at hearings held at the RO.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of the claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The veteran was given the VCAA notice letter and was 
given an ample opportunity to respond.  The veteran has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for The Right Knee Disorders

Factual Background

Service medical records reflect that the veteran injured his 
right knee in October 1987.  He subsequently underwent an 
arthroscopy and an anterior cruciate ligament debridment and 
reconstruction.

An April 1995 VA treatment note reported complaints of pain 
and swelling in the right knee.  The physician noted that the 
veteran ambulated with a device, but there were no major gait 
abnormalities.

A May 1995 VA treatment note indicated that the veteran 
complained of chronic pain in the right knee.  On 
examination, range of motion was 0 to 100 degrees.  There was 
tenderness and mild swelling to the lateral aspect of the 
right knee.  Muscle strength was noted to be "fair," or +75 
percent.

A June 1995 rating decision granted service connection for a 
status post right knee acute rupture of the anterior cruciate 
ligament, and assigned an initial noncompensable rating.

A July 1995 VA neurological examination report noted that the 
veteran complained of numbness on the right side of his leg 
from the mid-thigh to mid-calf in a well defined area.  On 
examination, there was numbness, or diminished pinprick 
sensation, on the left lateral aspect of his right leg, 
approximately following the distribution of the right 
superficial femorcutaneous nerve.

A July 1995 VA joint examination report noted that the 
veteran complained of difficulty walking due to his right 
leg.  He complained of pain around the knee joint, associated 
with instability, weakness, numbness, and locking of the 
right knee.  He also complained of swelling of the right 
knee.  On examination, there was no swelling of the right 
knee.  There was some crepitus.  There was medial instability 
of the right knee upon stress valgus.  There was also some 
anterior instability of the right knee upon stress valgus.  
There was no lateral or posterior instability of the right 
knee.  Posterior drawer test was negative.  The veteran had 
140 degrees of flexion and lacked 10 degrees of extension.  
Muscle strength was 5/5.  There was some muscle atrophy of 
the right thigh.  On the right knee there was a scar that was 
4 centimeters long and 1 centimeter wide, which was tender to 
palpation.  Below this was another scar, which was 8 
centimeters long and 1 centimeter wide.  This scar was linear 
with loss of color with some depression.  The examiner noted 
that the scars were cosmetically disfiguring.  It was noted 
that there was no evidence of degenerative joint disease on 
x-ray, but there were some post-surgical changes consisting 
of evidence of screws.

A September 1995 VA treatment note reported complaints of 
right knee pain.  On examination, there was a full range of 
motion.  There was some pain and crepitence.  No ligamentous 
instability was noted.

An April 1996 rating decision increased the veteran's initial 
disability rating for his right knee disorder to 10 percent 
under Diagnostic Code 5257.  In addition, the April 1996 
rating decision assigned a separate 10 percent rating for 
residuals of a scar of the right knee under Diagnostic Code 
7804.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he had 
multiple disfiguring scars on the right knee, which were 
tender and numb.  He indicated that he should have a higher 
rating than 10 percent for one scar.  The veteran also 
testified that his right knee disability rating should be at 
least 30 percent.  He reported that he had lateral 
instability.  He indicated that his knee locked and he had a 
weak muscle in his right thigh.

A February 1997 VA joint examination report noted complaints 
of pain in the right knee.  The veteran reported that he was 
unable to squat or kneel on his right knee.  On examination, 
there was no swelling or deformity of the right knee.  He had 
moderate medial lateral instability of the right knee.  He 
had moderate anterior instability of the right knee.  
Anterior drawer test and Adson test were both positive.  He 
also had a positive pivot-shift test.  He had moderate 
crepitation of the right knee.  He had a positive patellar 
grinding test of the right knee.  There was moderate muscular 
atrophy of the right thigh.  There was "exquisite" pain 
objectively on all active and passive movement.  Flexion was 
120 degrees.  The veteran lacked 20 degrees of complete 
extension.  His scars were well healed.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
reported that he could not kneel or run due to the pain.  The 
veteran indicated that he had difficulty walking, standing 
and lifting.  He reported he had numbness from his mid thigh 
to his mid calf.  The veteran testified that he believed he 
warranted a 30 percent rating based on instability of the 
right knee.  The veteran stated that he used a knee brace and 
a cane.  He indicated that the scars on his right knee were 
tender.

A May 2003 VA fee basis examination report noted that the 
veteran complained of pain in the right knee.  He stated he 
was unable to bend or stoop.  He reported that the pain was 
constant without any aggravating or elevating factors.  He 
stated he has been functionally impaired and has lost a 
considerable number of days from work due to his knee 
condition.  On examination, there were three scars noted on 
the right knee.  One scar, on top of the knee, measured 10 
centimeters in length and .5 centimeters in width.  Another 
scar, on the right lateral aspect of the knee, measured 4 
centimeters in length and .5 centimeters in width.  The third 
scar measured 3 centimeters in length and .5 centimeters in 
width.  All scars were well healed and nontender.  There was 
no significant disfigurement, no ulceration, and no adherence 
to underlying skin.  The scars were stable.  There was no 
significant tissue loss or keloid formation.  The scars were 
blanched in color.  There was no significant limitation of 
motion due to the scars.

The veteran's gait was abnormal.  He walked with a limp due 
to pain in his right knee.  The appearance of the right knee 
was abnormal because it was slightly swollen and there were 
several scars.  Flexion was 90 degrees.  Extension was -10 
degrees.  There was pain during active range of motion of the 
right knee.  It was additionally limited by lack of 
endurance.  No fatigue, weakness, incoordination or ankylosis 
of the right knee was noted.  There was moderate abnormality 
noted on the drawer test and McMurray test.  The examination 
of the right knee showed evidence of locking pain and 
crepitus.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2003). Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation. Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses is to be avoided. 
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

The Board notes that the veteran has a separate rating 
assigned for degenerative joint disease of the right knee.  
In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a veteran has arthritis 
and is rated separately under instability of the knee, 
Diagnostic Code 5257, those two disabilities may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 
5010 and 5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. § 
4.118, Diagnostic Code Series 7800.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board considers both the former and the current schedular 
criteria. See VAOPGCPREC 7-2003 (November 19, 2003).

Before August 30, 2002, the Schedule read as follows:

Diagnostic Code 7812 (2002) provides that the disorder should 
be rated as scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment. Therefore, the 
Board looks to 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 
and 7805 (2002).

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the new Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
10 percent is the maximum evaluation available under this 
diagnostic code.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran is in receipt of 
three separate ratings with regard to his right knee 
disorder.  He is currently in receipt of a 20 percent rating 
under Diagnostic Code 5257 based on knee impairment, a 10 
percent rating under Diagnostic Code 5010 based on a 
diagnosis of arthritis of the right knee, and a rating of 10 
percent under Diagnostic Code 7804 based on a painful scar of 
the right knee.

With regard to the veteran's rating under Diagnostic Code 
5257, the Board finds that a rating of 30 percent is 
appropriate in this instance.  Instability of the right knee 
has been demonstrated repeatedly on examination throughout 
the appeal period.  In addition, the Board notes that there 
was moderate muscular atrophy of the right thigh.  The Board 
finds that such symptoms when taken together are more 
productive of severe knee impairment due to lateral 
instability.   The Board notes that as the veteran has 
specifically requested that he be assigned a 30 percent 
evaluation for this disability.  Accordingly, a discussion of 
whether the veteran meets the criteria for a rating in excess 
of 30 percent is not warranted as the veteran's appeal has 
been satisfied.  Furthermore, the Board finds that the 
evidence does not raise a question that a rating higher or 
lower than 30 percent is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating due to significant change in the level of 
disability.

With regard to the veteran's separate rating for arthritis, 
the Board notes that the criteria for a rating in excess of 
10 percent are not met at this time.  Clinical evidence of 
record does not suggest that the range of motion in the 
veteran's knee is neither limited to 30 degrees of flexion or 
15 degrees extension, such as would warrant a 20 percent 
rating under the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260, 5261.

Finally, with regard to the veteran's separate rating for a 
scar under Diagnostic Code 7804, the Board notes that 
clinical evidence of record indicates that the veteran has 
three scars on his right knee associated with his right knee 
disorder.  Clinical evidence of record suggests that the 
veteran's scars are well healed and nontender.  Accordingly, 
the Board finds that there is no indication of record that an 
increased rating is warranted for scars as a residual of 
surgery on the right knee.

III.  Increased Rating for a Left Knee Disorder

Factual Background

Service medical records reflect that the veteran was three 
weeks post an open knee injury of the left knee.  The 
physician noted that the veteran's cast had come off and his 
wound was doing well.  A December 1977 treatment record 
reported that the veteran had an abrasion of the soft tissue 
covering the patella after an injury in October 1977.  He was 
treated in April 1983 for chondromalacia of the left patella.  
The October 1994 separation examination report noted a 
diagnosis of degenerative joint disease of the left knee.  No 
x-ray reports were of record.

A July 1995 VA joint examination noted that the veteran 
complained of numbness in the right knee.  He also reported 
that he felt a "pop" in the left patella when he bent his 
left knee.  On examination, there was no swelling of the left 
knee.  There was some crepitus in the left knee joint.  The 
veteran had 140 degrees of flexion and 0 degrees of 
extension.  Muscle strength was 5/5.  There was no muscle 
atrophy of the left thigh.  There was a 10 centimeter long 
and 1 centimeter wide half moon scar on the left knee, which 
was tender to palpation.  There was no degenerative joint 
disease noted in the left knee.

An April 1996 rating decision granted service connection for 
status post left knee trauma with laceration and assigned an 
initial 10 percent rating based on a tender scar under 
Diagnostic Code 7804.  The rating decision also noted that 
the veteran was rated under Diagnostic Code 5257, although no 
compensable rating was assigned under that diagnostic code.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he was given 
a 10 percent rating based on his scar of the left knee.  He 
reported experiencing a popping and grinding sensation in the 
knee.  The veteran indicated that his left knee disability 
involved more than just a scar.

A February 1997 VA joint examination report noted complaints 
of pain in the left knee, in addition to "pop" sounds on 
the patella.  On examination, there was no swelling or 
deformity of the knee noted.  There was no instability of the 
left knee joint.  Moderate crepitation was noted.  The 
veteran had a positive patellar grinding test on the left 
knee.  There was "exquisite" pain objectively on all active 
and passive movement of the left knee.  He had full range of 
motion of the left knee.  His scar was well healed.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that he wanted a 30 percent rating for his left knee.  
The veteran testified that his knee was painful and his 
disability was more than a scar.  The veteran reported that 
his scar was tender.

A May 2003 VA fee basis examination report did not note any 
history with regard to the veteran's left knee disorder.  On 
examination, range of motion was 0 to 140 degrees.  Range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis noted.  
The drawer test and McMurray test were within normal limits.  
Examination of the left knee did reveal some crepitus, but no 
locking pain.  X-rays of the left knee were interpreted as 
showing cortical thickening of the mid-left humerous, which 
was noted to be most likely representing an old healed 
fracture.  There was no acute injury identified.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).

Analysis

The Board notes that the veteran's left knee disorder is 
rated under Diagnostic Codes 5257 and 7804.  The veteran is 
currently in receipt of a 10 percent rating under Diagnostic 
Code 7804 for the scar on his left leg.  As noted above, 10 
percent is the maximum rating available under Diagnostic Code 
7804.

With regard to Diagnostic Code 5257, the Board finds that the 
clinical evidence of record demonstrates that the veteran's 
left knee trauma is reasonably shown to be productive of 
slight instability of the left knee.  In that regard, the 
February 1997 and May 2003 VA examination reports both refer 
to varying degrees of crepitus of the left knee.  While this 
is not indicative of instability in the knee per se, the 
Board finds that the references to crepitus of the left knee 
combined with the veteran's complaints of pain, which are 
documented by various examiners, more nearly approximates 
impairment of the left knee that can reasonably be 
categorized as slight under Diagnostic Code 5257.  
Accordingly, a rating of 10 percent is warranted for a trauma 
to the left knee.

The Board notes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257 in this instance.  The 
clinical evidence of record indicates that the veteran has 
full range of motion of the left knee and no lateral 
instability or subluxation are documented at this time.  
Accordingly, a rating higher than 10 percent is not warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

Finally, as noted above, where a veteran is properly rated 
under Diagnostic Code 5257, a separate rating may be 
available for arthritis of the knee.  However, in this 
instance, the veteran has not been diagnosed with arthritis 
of the left knee, nor has arthritis been confirmed by x-ray 
evidence.  The Board notes a diagnosis of degenerative joint 
disease of the left knee was noted on the veteran's October 
1994 separation examination report.  However, the July 1995 
VA examination report noted that there was no degenerative 
joint disease of the left knee.  X-rays taken in conjunction 
with the May 2003 VA examination report did not reflect a 
diagnosis of degenerative joint disease.  X-rays of the left 
knee were interpreted as showing cortical thickening of the 
mid-left humerous, which was noted to be most likely 
representing an old healed fracture.  In the absence of a 
diagnosis of traumatic degenerative joint disease of the left 
knee, a separate rating under Diagnostic Code 5010 is not 
appropriate at this time.

IV.  Increased Rating for a Right Wrist Disorder

Factual Background

Service medical records reflect that the veteran was treated 
for a right wrist ganglion in January 1984.  He underwent 
excision of the ganglion in April 1984.  The ganglion 
recurred and was again removed in November 1984.  
Degenerative joint disease was noted on the October 1994 
separation examination report.

A June 1995 rating decision granted service connection for 
status post removal of right wrist ganglion cyst and assigned 
an initial noncompensable rating.  The noncompensable rating 
was based on the scar of the right wrist.

A July 1995 VA neurological examination report noted that the 
veteran had a history of two surgeries to the right wrist to 
remove a ganglion cyst.  The veteran stated his cyst had 
since returned.  He complained of numbness around the wrist 
from the lower third of right forearm to half of his hand.  
He also complained of loss of motion of the right wrist.  On 
examination, the veteran's numbness was noted to not follow 
any specific dermatomal distribution.

A July 1995 VA joint examination report noted that the 
veteran complained of numbness in the right wrist that 
radiated to the forearm.  On examination, there was no 
swelling noted in the right wrist.  Flexion was 70 degrees 
and dorsiflexion was 53 degrees.  Muscle strength of the 
right wrist was 5/5.  There were two scars noted on the right 
wrist.  The first scar was 3 centimeters long and 1 
centimeter wide.  There was a loss of color and it was tender 
to palpation.

A July 1995 VA general medical examination report noted that 
the veteran was right handed.  It did not otherwise contain 
comments pertaining to the level of disability associated 
with the veteran's right wrist disorder.

An April 1996 rating decision increased the veteran's initial 
rating for the right wrist disorder to 10 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he had a 
cyst removed twice.  The veteran testified that the 
disability in his wrist was more than just a scar.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that a 10 percent rating for his scar was fine.  
However, he reported that the disability associated with his 
right wrist was more extensive than just a scar.

A January 2005 VA fee basis neurological examination report 
noted that the veteran complained of pain, irritation, and 
unusual sensory perception in the right wrist.  The veteran 
did not complain of any weakness.  He did report a limited 
range of motion because of pulling sensations in the forearm.  
Sensory examination revealed some mild allodynia over the 
right distal lateral ventral forearm by the wrist at or 
around the scars.  The examiner noted two scars in a v-shaped 
distribution.  One traveled 2.5 centimeters medially and one 
traveled 2 centimeters laterally.  Both were well healed 
without any erythema, edema or swelling.  There was no 
ganglion cyst in the scar region; however, the scar region 
was sensitive to the touch.  Wrist range of motion was 100 
percent intact with regard to flexion, extension and ulnar 
and radial deviation.  The veteran complained of significant 
pain upon extension to 30 degrees, as well as deviation from 
an ulnar aspect to 10 degrees.  Forced range of motion was 
completely intact.  Nerve studies were conducted and 
interpreted as showing mild median sensory involvement on the 
right.

A February 2005 rating decision continued a 10 percent rating 
for the veteran's right wrist disorder.  The rating decision 
noted that the rating was not appropriately assigned for his 
scar under Diagnostic Code 7804, but was rather assigned 
based on nerve damage under Diagnostic Code 8715.

Criteria

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2004).

With involvement of the major hand under Diagnostic Code 
8715, a 10 percent evaluation is warranted with mild 
incomplete paralysis, a 30 percent evaluation can be assigned 
with moderate incomplete paralysis, and a 50 percent is 
appropriate with severe incomplete paralysis.  A 70 percent 
evaluation, the highest available for a major hand under this 
code, is assigned only with complete paralysis of the hand.  
38 C.F.R. § 4.124a, Diagnostic Code 8715.

Analysis

The Board notes that the veteran was initially rated under 
Diagnostic Code 7804.  However, The February 2005 rating 
decision stated that the veteran's scar of the right wrist 
was no longer compensable under Diagnostic Code 7804, but the 
veteran's right wrist disorder was compensable under 
Diagnostic Code 7815.

First, with regard to the veteran's scar of the right wrist, 
the Board notes that he has 2 scars on his right wrist that 
are residuals of removal of the ganglion cyst.  However, 
evidence of record suggests that such scars are well healed.  
The January 2005 VA neurological examination report 
specifically noted that although such scars were sensitive to 
touch, they were well healed without evidence of edema, 
erythema, or swelling.  Accordingly, the clinical evidence of 
record does not, at this time, suggest that the veteran's 
scars of the right wrist are currently compensable according 
to the schedular criteria.

With regard to other symptoms associated with the veteran's 
right wrist disorder, the clinical evidence of record does 
not reflect that the veteran's symptoms are such that his 
disability is productive of moderate incomplete paralysis of 
the right wrist.  Sensory examination was noted, in the 
January 2004 VA fee basis neurological examination report, to 
reveal some mild allodynia over the right distal lateral 
ventral forearm by the wrist at or around the scars.  The 
veteran did not complain of weakness and, although there was 
significant pain upon extension and deviation from the ulnar 
aspect, range of motion was largely intact.

V.  Increased Rating for a Disorder of the Right Testicle

Factual Background

Service medical records reflect that the veteran underwent a 
vasectomy in August 1989.  In June 1993 the veteran was seen 
for complaints related to a right testicular mass and pain.  
The diagnosis was probable sperm granuloma.  He underwent an 
excision of a sperm granuloma in February 1994.  The pain did 
not improve.  In March 1994, the veteran underwent a right 
cord block.  In April 1994 the veteran complained of 
continued pain and swelling.  He underwent a right 
epididectomy in April 1994.  In May 1994 the veteran reported 
that the pain was resolved and the incisions were noted to be 
well healed.  A September 1994 treatment note reported 
complaints of swelling and right scrotal pain.  The diagnosis 
was chronic orchialgia.  The October 1994 separation 
examination report noted some enlargement of the right testis 
with chronic tenderness and pain.

A June 1994 rating decision granted service connection for 
chronic orchialgia, status post spermatic granuloma excision, 
status post epididymectomy, status post elective vasectomy, 
and assigned an initial noncompensable rating.

A July 1995 VA testicular examination report noted that the 
veteran complained of chronic, disabling pain in the right 
testicle, which limited sexual performance.  On examination, 
both testes were present and normal in size.  There was no 
difference between the right and left testicle upon 
comparison.  The examiner noted that the veteran had a 
sonogram done of the right testicle that showed an 
inflammatory process in the right testicle.  The diagnosis 
was chronic orchialgia, incapacitating in nature.

An April 1996 rating decision continued a noncompensable 
initial rating for the chronic orchialgia.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he was in 
constant, incapacitating pain.  The veteran testified that 
the pain in his right testicle limited his sexual 
performance.
A November 1996 VA treatment note reported pain in the right 
testicle.  There was pain to palpation of the testicle and 
cord.  The urologist noted that this was a chronic case.

A November 1996 VA treatment note reflected a sonogram was 
performed.  The sonogram was interpreted a showing a partial 
obstruction of the right ureter in reterovesical junction.

A February 1997 VA treatment note stated that the veteran 
experienced constant pain in his right testicle.  There was 
no dysuria, nocturia, or changes in the color of his urine.  
The veteran was being seen to go over the results of a 
February 1997 sonogram of the testicles and abdomen.  The 
sonogram was interpreted as showing a poorly defined mass in 
the right testicle that was not in the area where the veteran 
reported pain.  

A September 1997 VA treatment note indicated that the veteran 
underwent an operation for chronic right testicle pain.  The 
surgeon noted that the veteran was unable to be examined in a 
clinic due to severe pain.  The veteran underwent anesthesia.  
Physical examination showed a right testicle absent 
epididymis.  There was no palpable mass in the spermatic 
cord.  An intraoperative scrotal sonogram was done and failed 
to reveal any masses or lesions along the spermatic cord, 
along the testicle or where the epididymis was.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that has to be anesthetized for examinations of his 
testicle.  The veteran reported that the symptoms associated 
with his right testicle are greater than those associated 
with a urinary tract infection, which is the diagnostic code 
he is rated under.  The veteran testified that he experienced 
sexual dysfunction due to chronic pain in his right testicle.

A May 2003 VA fee basis examination report noted that the 
veteran complained of pain, weakness and lack of energy.  He 
reported no problems starting urination, and his urinary 
stream was good.  He had no incontinence of urine.  He did 
not require any special devices for passing urine.  The 
veteran reported he was hospitalized twice in the last 12 
months for renal or kidney disease.  The veteran reported he 
was functionally impaired due to his testicular problem.  He 
indicated that he had lost weeks from work because of his 
condition.  On examination, the veteran had severe pain 
during the examination of the scrotum.  The examiner noted 
that the veteran hardly allowed touching of the scrotum 
because of the pain.

Criteria

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2004).

With respect to the applicable law, orchialgia may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent rating is 
assigned for recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than 2 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

A 0 percent evaluation is assigned for an inguinal hernia if 
the hernia is remediable but not operated on, or if it is 
either small, reducible, or without true hernia protrusion.  
A 10 percent rating is assigned where there is a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
assigned where the inguinal hernia is small, postoperative 
recurrent, or unoperated unremediable, not well supported by 
truss or not readily reducible. 38 C.F.R. § 4.114, Diagnostic 
Code 7338.


Analysis

As noted above, the veteran's service-connected disorder is 
rated by analogy under Diagnostic Code 7525.  A review of the 
clinical evidence indicates that the symptoms of the 
veteran's right testicle disorder do not include a urinary 
tract infection that requires long term drug therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management.  While there are indications of record that the 
veteran has been seen for complaints associated with his 
disorder, such complaints do not indicate treatment for a 
urinary tract infection.  In addition, while the veteran has 
been hospitalized during the pendency of this appeal, 
September 1997 VA treatment notes reflect that the veteran 
had to be anesthetized for a sonogram due to the pain 
associated with his disorder.  This, in effect, amounted to a 
period of hospitalization for diagnostic, rather than 
treatment, purposes.  Accordingly, a compensable rating is 
not appropriate under Diagnostic Code 7525.

After a careful review of the record, the Board finds that 
his service-connected right testicle disorder, diagnosed as 
orchialgia, while not contemplated by the rating schedule per 
se, could also be considered as analogous to a hernia 
disorder.  See 38 C.F.R. § 4.20.  Clinical evidence of record 
reflects near constant pain in association with orchialgia.  
The July 1995 VA examination report noted that the veteran's 
orchialgia related pain was even incapacitating in nature.  
Such symptoms are apparently more pronounced with activity 
and do reflect that some impairment is associated with this 
disorder.  Based on the above, a 10 percent rating is 
assigned for the veteran's right testicle disorder, diagnosed 
as orchialgia, by analogy with Diagnostic Code 7338.

VI.  Increased Rating for a Shell Fragment Wound of the
Left Upper Arm

Factual Background

Service medical records reflect treatment for a shell 
fragment wound in 1988.  It was noted that a shell fragment 
wound of the left biceps was incurred during special duty 
assignment in El Salvador.  A scar, described as 1/3 of an 
inch, was noted on the upper left arm on the October 1994 
separation examination report.

A June 1995 rating decision granted service connection for a 
shell fragment wound of the left biceps and assigned an 
initial noncompensable rating.

A July 1995 VA joint examination report noted that the 
veteran complained of a painful scar on the left upper arm.  
On examination, there was no swelling noted in the left 
shoulder or elbow.  Flexion of the left shoulder was 180 
degrees.  Extension and internal and external rotation of the 
left shoulder were 90 degrees.  Flexion of the left elbow was 
145 degrees.  Extension of the left elbow was 0 degrees.  
There was a circular scar on the left bicep, which was 5 
centimeters long and 5 centimeters wide.  There was a loss of 
color, but it was not tender to palpation.

An April 1996 rating decision continued an initial 
noncompensable rating for residuals of a shell fragment wound 
of the left bicep.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he had 
shrapnel in his left bicep.  He reported experiencing a 
burning and tingling sensation in the bicep.

A February 1997 VA muscle examination report noted complaints 
of a burning sensation in the left bicep.  On examination, a 
2 centimeter muscular atrophy of the left biceps was noted.  
There was a 5 centimeter long and 5 centimeter wide circular 
scar, with loss of color, which was tender to palpation.  He 
had mild weakness of the left elbow flexor muscle.  The bicep 
muscle strength was noted to be 4/5.  There was complete 
range of motion of the left shoulder and the left elbow.  
There was no evidence of muscle hernia.  An x-ray, taken in 
conjunction with this examination, was interpreted as showing 
small metallic fragments in the anterior soft tissue of the 
left upper arm.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that he has retained shell fragments in his left 
bicep.

A May 2003 VA fee basis examination report noted a history 
consistent with treatment notes of record.  The veteran 
reported burning pain in the upper arm.  He indicated it was 
difficult to lift weight or exercise due to the pain.  He 
stated he has not lost any time from work due to this 
condition.  On examination, a scar about 1 centimeter long 
and .2 centimeters wide was noted.  If was well healed and 
nontender.  There was no significant disfigurement, no 
ulceration, and no adherence to underlying skin.  The scar 
was stable.  There was no significant tissue loss and no 
keloid formation.  It was blanched with skin color.  There 
was no evidence of intramuscular scarring or adherence to the 
bones.  Palpation of the muscles did not reveal any loss of 
deep fascia or loss of muscle substance, or impairment of 
muscle tonus.  There was no evidence of lowered endurance.  
The muscles in the left arm were normal sized.  There was no 
impairment of coordination.  The muscle group reportedly 
could move the joints with comfort, endurance, and strength 
to accomplish activities of daily living.  The muscle injury 
did not affect the particular body function it controls.  
There was no evidence of muscle herniation.  There was also 
no evidence of tendon damage, bone damage, joint damage, or 
nerve damage.  X-rays showed a foreign body in the soft 
tissue of the mid arm.

Criteria

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2004).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridment, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).  If there is evidence of a small shell 
or shrapnel fragment, the disability will be rated as 
moderate.  38 C.F.R. § 4.56(d)(2)(i).  Moderately severe 
muscle disability is found where there has been a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridment, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  With severe muscle disability, there is 
evidence of wide damage to muscle groups in the missile 
track.  There must be indications on palpation of loss of 
deep fascia or muscle substance, or soft, flabby muscles in 
the wound area.  There must be severe impairment of function, 
that is, strength, endurance and coordination, of the 
involved muscle group.  In addition, X-ray evidence of minute 
multiple scattered foreign bodies, or visible evidence of 
atrophy, may indicate a severe muscle disability.  38 C.F.R. 
§ 4.56(d)(4).

Diagnostic Code 5305 pertains to Muscle Group V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis and affects 
supination and flexion of the elbow. 38 C.F.R. § 4.73, 
Diagnostic Code 5305. Pursuant to Diagnostic Code 5305, 
slight muscle disability to the non-dominant side of muscle 
group V warrants a noncompensable rating.  A 10 percent 
rating requires moderate residual disability, and a 20 
percent evaluation requires moderately severe impairment.  A 
maximum rating of 30 percent is warranted when the condition 
is manifested by severe residual impairment to this muscle 
group. 38 C.F.R. § 4.73, Diagnostic Code 5305.

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for residuals, 
shell fragment wound of the upper arm.  Reviewing 38 C.F.R. 
§ 4.56(d)(2)(iii), objective findings of residuals of a 
gunshot wound to the left upper arm involving Muscle Group V 
are consistent with the findings of no more than a moderate 
disability of the muscle.  The veteran's scar from the shell 
fragment wound has not shown prolonged infection.  In fact, 
the veteran's scar has been noted to be well healed.  In the 
May 2003 VA fee basis examination report, the examiner stated 
that there was no significant disfigurement, no ulceration, 
and no adherence to underlying skin.  The scar was stable.  
There was no significant tissue loss and no keloid formation.  
The Board notes that the February 1997 VA muscle examination 
report did note some loss of muscle strength in the left 
bicep and some mild weakness of the left elbow.  However that 
examiner noted that the veteran had full range of motion and 
there was no evidence of muscle hernia.  The May 2003 VA 
examination report noted that the muscle was normal size and 
the muscle injury did not affect the body function that it 
controlled.  The Board finds that the medical findings of 
record are consistent with no more than a moderate muscle 
disability and thus is no more than 10 percent disabling at 
this time.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5305 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca, 
8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., 
are specifically contemplated by Diagnostic Code 5305. See 38 
C.F.R. § 4.56(c) (2002).

VII.  Increased Rating for Bilateral Hearing Loss

Factual Background

The September 1976 entrance examination report noted puretone 
thresholds were as follows:

 


The October 1994 separation examination report noted puretone 
thresholds were as follows:

 

Severe noise exposure with Special Forces duties was noted by 
the examiner.

A November 1994 VA examination report noted puretone 
thresholds were as follows:

 

The diagnosis was bilateral high frequency hearing loss.

A July 1995 VA audiology examination report noted puretone 
thresholds were as follows:

 

Average puretone thresholds were 36 in the right ear and 45 
in the left ear.  Speech recognition scores were 88 percent 
in the right ear and 86 percent in the left ear.

An April 1996 rating decision granted service connection for 
bilateral hearing loss and assigned an initial disability 
rating of 0 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he had 
hearing aids, but he got headaches when he wore them.  He 
also testified that his disability rating was assigned based 
on an inadequate VA examination report.

A February 1997 VA audiology examination report noted 
puretone thresholds were as follows:

 

Average puretone thresholds were 47 in the right ear and 56 
in the left ear.  Speech recognition scores were 88 percent 
in the right ear and 86 percent in the left ear.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that he got headaches whenever he wore his hearing 
aids.  The veteran indicated that there were multiple 
audiology examinations of record, but VA used only one to 
rate his hearing disability.

A May 1, 2003 VA fee basis audiological examination report 
noted puretone thresholds were as follows:

 

Average puretone thresholds were 43 in the right ear and 44 
in the left ear.  Speech recognition scores were 70 percent 
on the right and 72 percent on the left.

Criteria

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  However, 
here, the changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current Ratings Schedule, under Diagnostic Code 6100, 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2004).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

The Board finds that, based on this medical evidence, the 
veteran's bilateral hearing loss is appropriately rated as 
noncompensable prior to May 1, 2003 and as 10 percent 
disabling effective May 1, 2003. The Board also finds that, 
pursuant to its duties on remand, the AMC correctly rated the 
veteran at 20 percent disabling from the date of the private 
audiology examination on March 25, 2003. Fenderson, 12 Vet. 
App. at 126.

Prior to May 1, 2003, the average puretone thresholds and 
speech recognition scores demonstrated in the clinical 
evidence correspond to Level II hearing loss bilaterally.  
Effective May 1, 2003 the average puretone thresholds and 
speech recognition scores demonstrated in May 1, 2003 VA 
audiology examination report correspond to Level IV hearing 
loss bilaterally.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations, prior to May 1, 
2003.  In addition, a rating in excess of 10 percent is not 
warranted under Table VIa under the new criteria effective 
May 1, 2003.  Table VIa under the previous regulations is not 
for application because it was not certified that there were 
language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001).

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.

However, as noted above, pertinent case law provides that the 
assignment of disability ratings for hearing impairment is to 
be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case. While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


VIII.  Increased Rating for IBS

Factual Background

Service medical records reflect that the veteran was treated 
for stomach pain and enteritis was diagnosed in April 1977.  
He was treated for gastritis, stomach pain, and diarrhea of 
one month duration in May 1986.  The October 1994 separation 
examination report noted recurrent dysentery while on Special 
Forces duty in Central and South America.

A July 1995 VA intestinal examination report noted that the 
veteran complained of diarrhea.  The diagnosis was irritable 
bowel syndrome.

An April 1996 rating decision granted service connection for 
irritable bowel syndrome and assigned an initial disability 
rating of 10 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he 
experienced constant diarrhea, stomach gramps, gas, pain and 
bloody stools.

A January 1997 VA treatment note reflected complaints of 
dyspepsia and intolerance to fatty meals.  The physical 
examination was noted to be unremarkable.  The physician 
noted that the veteran had chronic dyspeptic symptoms and 
diarrhea suggestive of IBS.

A July 1999 VA treatment note indicated that the veteran was 
being treated for IBS and polyps in his stomach.

A March 2000 VA treatment note reported a history of 
constipation alternating with diarrhea.  The diagnosis was 
irritable bowel syndrome.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that he had stomach and intestinal polyps.  The 
veteran reported that his gastrointestinal disorder was 
closer to ulcerative colitis than IBS.  He indicated that he 
had constant diarrhea, stomach cramps and blood in his stool.

A May 2003 VA fee basis examination report noted a history of 
cramps and diarrhea alternating with constipation from blood 
in the stools and vomiting.  The veteran reported he had a 
polyp removed from his stomach.  The veteran stated that his 
weight had dropped from 255 pounds to 195 pounds within 5 
months.  He stated his symptoms were present 24 hours a day, 
7 days a week.  The veteran reported he had lost weeks from 
work due to this condition.  The examiner noted that the 
veteran had a mild degree of anemia that was more likely than 
not due to his IBS.  He stated that the veteran did not 
suffer from malnutrition.  He also noted that the veteran's 
polyps were not related to his IBS.

Criteria

Under Diagnostic Code 7319, a 30 percent rating is in cases 
with severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation and more or less 
constant abdominal distress. See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  30 percent is the maximum rating 
available under this diagnostic code.

Analysis

The Board notes that the veteran is currently in receipt of 
the maximum rating available for irritable bowel syndrome.  
Since the disability is already rated at the maximum, a 
higher rating can only be achieved if the veteran's 
disability meets the criteria for another diagnostic code for 
a similar disorder. In this instance a higher rating under 
Diagnostic Code 7323, ulcerative colitis, provides for a 60 
percent rating when it is severe with numerous attacks a year 
and malnutrition, the health only fair during remissions.  38 
C.F.R. § 4.114, Diagnostic Code 7323 (2004).  The clinical 
evidence of record does not contain indications of 
malnutrition or only fair health during remissions.  In fact, 
the May 2003 fee basis examination report specifically noted 
that the veteran did not suffer from malnutrition.  
Accordingly, as the veteran is already in receipt of the 
maximum rating available under the applicable schedular 
criteria, entitlement to an initial rating in excess of 30 
percent for IBS.

IX.  Increased Rating for Hypertension

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with hypertension during service.

A July 1995 VA general medical examination report noted blood 
pressure readings of 140/100 times three.

An April 1996 rating decision granted service connection for 
hypertension on the basis that it was presumed to have been 
incurred in service.  An initial disability rating of 10 
percent was assigned.

A September 1995 VA treatment note, reflecting treatment for 
an unrelated disorder, noted a blood pressure reading of 
130/80.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He testified that his last 
blood pressure reading was noted to have been 140/100.

A July 1997 VA treatment note reported a blood pressure 
reading of 131/76.  The treatment note indicated that the 
veteran was not taking medication for his hypertension.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2000.  He 
stated that his most recent blood pressure reading was 
140/110.

A June 2001 VA treatment note, documenting treatment for an 
unrelated condition, noted a blood pressure reading of 
150/108.

A May 2003 VA fee basis examination report noted that the 
veteran was currently taking medication for his hypertension.  
The veteran stated he was asymptomatic and had not lost any 
time from work due to this condition.  On examination, blood 
pressure readings were noted to be 148/80 standing, 130/70 
sitting, and 135/80 laying down.

Criteria

Under the rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension), diastolic pressure predominantly 130 or more 
and severe symptoms warranted a 60 percent disability 
evaluation.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warranted a 40 percent disability 
evaluation.  Diastolic pressure predominantly 110 or more 
with definite symptoms warranted a 20 percent disability 
evaluation.  Diastolic pressure predominantly 100 or more 
warranted a 10 percent disability evaluation.  The criteria 
noted that for the 40 percent and 60 percent ratings under 
code 7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  It also noted that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 CFR § 4.104, Diagnostic Code 7101 
(1994) (effective prior to January 12, 1998).

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004)(effective 
from January 12, 1998).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension, under 
both the old and new criteria.  All 8 blood pressure readings 
of record document diastolic pressure between 70 and 100.  
Therefore, the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 110 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, all 8 
blood pressure readings reflect systolic pressure between 131 
and 150.  Therefore, the evidence does not establish systolic 
blood pressure readings that are "predominantly" 200 or more.  
See id.  Accordingly, the Board finds that a rating in excess 
of 10 percent for hypertension is not warranted for any time 
during the appeal period.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his hypertension warrants more than 
a 10 percent evaluation, the objective medical evidence does 
not support the contentions for a higher evaluation for the 
reasons stated above.

X.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's disorders individually have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a 30 percent rating for status post right knee 
acute rupture of the anterior cruciate ligament is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a separate increased initial rating assigned 
for traumatic arthritis of the right knee, currently assigned 
a 10 percent rating is, denied.

Entitlement to an increased initial rating for scars as a 
residual of surgery on the right knee, currently assigned a 
10 percent rating, is denied.

Entitlement to a 10 percent rating for trauma injuries of the 
left knee with a separate rating of 10 percent already 
awarded for the resulting laceration scar of the left knee is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an increased initial rating of residuals of 
the removal of a ganglion cyst of the right wrist, currently 
assigned a 10 percent rating, is denied.

Entitlement to an initial rating of 10 percent for a disorder 
of the right testicle, identified as orchialgia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased initial rating for residuals of a 
shell fragment wound of the left upper arm (Muscle Group V), 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable initial rating for bilateral 
hearing loss, prior to May 1, 2003, and a rating in excess of 
10 percent effective May 1, 2003, is denied.

Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS), currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased initial rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that the veteran has submitted a timely 
notice of disagreement with regard to a November 2004 rating 
decision that denied secondary service connection for 
headaches and motion sickness, and which assigned an initial 
rating of 10 percent for bilateral tinnitus.  To date, the 
veteran has not been sent an SOC with regard to these issues.  
Thus, these claims must be remanded for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following:

The RO should issue a statement of the 
case as to the issues of entitlement to 
an increased rating for tinnitus and 
entitlement to service connection for 
headaches and motion sickness, claimed as 
secondary to a service-connected 
disorder.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) (2004).  
He must also be provided an opportunity 
for a hearing on these issues.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


